Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Crichton on June 10, 2021.

The application has been amended as follows: 
Cancel claim 37.
In claim 38, line 1, delete “claim 37” and insert --claim 34-- therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of Kraus et al. (US 5,143,838) teaches a method of producing thrombin from Factor II comprising the steps of:  a) applying a solution of citrated plasma or citrated plasma fraction containing Factor II onto an equilibrated anion exchanger to bind Factor II thereto; b) applying a solution containing calcium ions to the exchanger to convert the Factor II to thrombin, and c) selectively eluting the thrombin from the carrier (claim 1). Kraus et al. does not teach a method of quantifying -thrombin, differential elution conditions comprising a pH gradient, nor a ratio of thrombin to another protein in the solution is in the range of about 1 IU:10 mg to about 1 IU:40 mg. 
-thrombin formulations (¶ [0005]). Although the method of Wilbert comprises only one chromatographic step to separate -thrombin from its degradation products including -thrombin, and a quantitation step (¶ [0007]), it does not teach that the chromatography step is anion exchange, differential elution conditions comprising a pH gradient, or a ratio of thrombin to another protein in the solution is in the range of about 1 IU:10 mg to about 1 IU:40 mg
Claim 34 as amended requires that the -thrombin solution comprises another protein, wherein the ratio of thrombin to another protein in the solution is in the range of about 1 IU:10 mg to about 1 IU:40 mg. The prior art of Proba et al. (US 5,506,127) discloses the addition of bovine or human serum albumin to -thrombin solutions for the purpose of stabilizing the -thrombin in therapeutic grade compositions (col 3, lines 45-55; col 6, line 38 - col 7, line 17). Proba et al. teach that the albumin is added in an amount of about 20 times the total solution protein on a wt % basis (col 7, line 41). According to the instant specification at ¶ [0222], a concentration of about 3000 IU/ml thrombin corresponds to about 1 mg/ml thrombin. Therefore, the claimed range of the ratio of thrombin to another protein of 1 IU:10 mg to 1 IU:40 mg corresponds to 0.0003 mg thrombin : 10 mg stabilization protein to 0.0003 mg thrombin : 40 mg stabilization protein. The prior art of Proba et al. discloses a wt/wt thrombin to albumin ratio of 1:20 whereas the claims require 1:33,333 to 1:133,333. There is nothing in the cited art or Proba et al. that suggests increasing the ratio of thrombin to albumin from 1:20 to within the claimed range of 1:33,333 to 1:133,333.
Therefore, the claims are novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654